DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 28 June 2022. Examiner acknowledges the amendments to claims 1, 9, and 15, as well as the new addition of claim 24. Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-8, 9-10, 12-16, 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend (US-20160278868-A1, previously presented) in view of Otto (US-20100076563-A1).
Regarding claims 1, 9, and 15, Berend teaches each of a system for planning insertion of an implant component for a joint replacement surgery (claim 1), a device for planning insertion of an implant component for a joint replacement surgery, the device comprising a processing device operably connected to a computer readable medium configured to store one or more instructions that when executed, cause the processing device to perform a method (claim 9; Method examples described herein can be machine or computer-implemented at least in part. Some examples can include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples… The code may form portions of computer program products. Further, in an example, the code can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as during execution or at other times (Berend, Paragraph [0104])), and a method of planning insertion of an implant component for a joint replacement surgery (claim 15), comprising a sleeve configured to be worn by a patient and to collect biomechanical information related to movement of a joint (At step 412, patient 16 is outfitted with a body suit having markers… conform to the contours of the body of patient 16 so that the markers will be closely associated with the skeletal structure of patient 16. As such, in various examples, markers can be placed on opposite sides of a joint, such as on the pelvis and on the femur to record motion associated with a hip joint (Paragraph [0052]); Wherein the body suit contains sleeves, so the body suit is considered a sleeve worn by a patient); and a surgical system configured to: receive the biomechanical information (surgical navigation system 20 can include optical locator 24, which can have two CCD (charge couple device cameras 27 that detect the positions of the arrays in space by using triangulation methods. The relative location of the tracked arrays, including the patient's anatomy, can then be shown on a computer display, such as computer display 28 for instance, to assist surgeon 12 during the surgical procedure (Paragraph [0022])), determine clinical measurement information related to the joint (At step 424, surgeon 12 can template the anatomy of patient 16 using the x-ray images to determine the desired prosthetic implant for the procedure. The size of the implants can be determined by using the scaling factor determined by the calibration marker ball. Surgeon 12 can take measurements of the bones that cat be used to determine implant size and the location and depth of various cuts and incisions to be performed during the procedure (Paragraph [0057])), generate a skeletal simulation for the joint based upon the biomechanical information and the clinical measurement information (one or more of a plurality of modeled bones from a bone database can be fit to the measured dimensions of the bones of patient 16 taken at step 424. In one example, a precision medicine initiative (PMI) bone database can be consulted. At step 434 three-dimensional models of the bones of patient 16 can be generated using statistical shape models. The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup (Paragraph [0059])), determine one or more surgical parameters for the patient based upon the skeletal simulation (The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup (Paragraph [0059])), and determine at least one of a position and an orientation of an implant component to be inserted into the joint based upon the one or more surgical parameters (At step 440, the final implanted position and orientation of the selected prosthetic implant is determined. For a hip arthroplasty, the relative positions of the cup and femoral component can be predicted with anatomical landmarks (Paragraph [0060])).
However, Berend fails to explicitly disclose generating a musculoskeletal simulation for the joint based upon the biomechanical information and the clinical measurement information, wherein the musculoskeletal simulation simulates one or more forces related to the joint. Otto discloses a system for preoperatively characterizing an individual patient’s biomechanic function in preparation of implanting a prosthesis, wherein Otto discloses generating a musculoskeletal simulation for the joint based upon the biomechanical information and the clinical measurement information, wherein the musculoskeletal simulation simulates one or more forces related to the joint (The computer simulation models may take into consideration stresses in the medial and lateral collateral ligaments (MCL, PCL), anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), quadriceps muscle, patellar tendon, medial and lateral retinaculae, and other soft tissues during iterative simulation, and may, without limitation, suggest any one or more of: ligament release locations and amounts (e.g., depth of incision), prosthetic component orientations, and bone cut configurations that will provide the most stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0059]); Computational models described herein are preferably driven by kinematics from motion capture, and then subsequently driven by forward dynamics from virtual muscles in a similar manner as the LifeMOD.TM. body-simulating models described above (Otto, Paragraph [0087]); The computer simulations described throughout this disclosure may comprise virtual patient computer models built from anthropometrics of the patient prior to surgery using any one or more of motion capture, force plate data, stair climb data, stair descend data, chair rise data, etc. The virtual patient computer model may also be built by CT or MR data of bones such as those shown in FIGS. 3-8d, to allow anatomic fit (802), and biomechanic performance (806), and ligament balance (804) optimization (Otto, Paragraph [0080])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and device of Berend so as to incorporate generating a musculoskeletal simulation for the joint based upon the biomechanical information and the clinical measurement information, wherein the musculoskeletal simulation simulates one or more forces related to the joint as taught by Otto so as to take into account muscle forces acting on the bones and provide more stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0087]).
Regarding claim 3, Berend in view of Otto teaches the system of claim 1, wherein the sleeve further comprises one or more position trackers configured to be optically detected by a navigation system (From markers 214 or other features of body suit 206 or features of patient 204, one or more cameras (e.g., camera 206) record the motion of the actor. To determine the pose of patient 204, computer system 210 executes operations to identify each marker 214 that is visible in the captured 2D data and assigned a correspondence to the particular marker of body suit 206 (referred to as tracking) (Berend, Paragraph [0042])).
Regarding claims 4, 10, and 16, Berend in view of Otto teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the surgical system is further configured to generate a statistical shape model based upon the clinical measurement information and the biomechanical information (At step 434 three-dimensional models of the bones of patient 16 can be generated using statistical shape models. The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup. The statistical shape model(s) can be used by surgeon 12 to visualize the arthroplasty procedure and improve the position and orientation of the implant relative to a three-dimensional bone without having to have an MRI image or another three-dimensional image generated preoperatively (Berend, Paragraph [0059])).
Regarding claims 6, 12, and 18, Berend in view of Otto teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the one or more surgical parameters comprises at least one of position information for the implant component, an amount of bone to remove to accommodate the implant component, an angle at which the implant component is to be oriented, and a location and orientation of a cutting guide (The anterior pelvic plane from the statistical shape model can be used as a reference for prosthetic implant positioning, e.g. of the femoral cup. The statistical shape model(s) can be used by surgeon 12 to visualize the arthroplasty procedure and improve the position and orientation of the implant relative to a three-dimensional bone (Berend, Paragraph [0059])).
Regarding claims 7, 13, and 19, Berend in view of Otto teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the clinical measurement information comprises at least one of anthropometric measurements, anatomical measurements, muscle activation pattern information, and force-plate data (orthogonal x-rays of patient 16 wearing the suit are obtained in order to calibrate the video motion to the bones of patient 16. For example, a marker ball having a known geometry can be positioned within the field of view of the x-ray at the level of the bones so that the scale of the x-ray can be determined later. The two dimensional x-ray images can subsequently be used by the surgeon to template hypothetical implant types, sizes and location on the anatomy of the patient (Berend, Paragraph [0054]); the measured dimensions of the bones of patient 16 taken at step 424 (Berend, Paragraph [0059])).
Regarding claims 8, 14, and 20, Berend in view of Otto teaches the system of claim 1, the device of claim 9, and the method of claim 15 respectively, wherein the biomechanical information comprises bone position information, for the joint as collected by the sleeve (By processing the data from x-ray system 216 along with data from visual data collector 208, motion of patient 204 relative to markers 114 can be correlated to motion of bones, e.g., femur, tibia, pelvis, of patient 204 via mapping to markers 214 (Berend, Paragraph [0044]); These x-ray images can be used prior to surgery to determine a prosthetic implant and its location relative to the patient's bones using the range of motion knowledge gained earlier in steps 412-418 (Berend, Paragraph [0056])).
However, Berend fails to explicitly disclose that the biomechanical information also comprises at least one of ligament movement information, muscle movement information, and other soft tissue information for the joint as collected by the sleeve. Otto discloses collecting biomechanical information of a joint comprising at least one of ligament movement information, muscle movement information, and other soft tissue information (The computer simulation models may take into consideration stresses in the medial and lateral collateral ligaments (MCL, PCL), anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), quadriceps muscle, patellar tendon, medial and lateral retinaculae, and other soft tissues during iterative simulation, and may, without limitation, suggest any one or more of: ligament release locations and amounts (e.g., depth of incision), prosthetic component orientations, and bone cut configurations that will provide the most stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0059]); Computational models described herein are preferably driven by kinematics from motion capture, and then subsequently driven by forward dynamics from virtual muscles in a similar manner as the LifeMOD.TM. body-simulating models described above (Otto, Paragraph [0087]); The computer simulations described throughout this disclosure may comprise virtual patient computer models built from anthropometrics of the patient prior to surgery using any one or more of motion capture, force plate data, stair climb data, stair descend data, chair rise data, etc. The virtual patient computer model may also be built by CT or MR data of bones such as those shown in FIGS. 3-8d, to allow anatomic fit (802), and biomechanic performance (806), and ligament balance (804) optimization (Otto, Paragraph [0080])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berend in view of Otto so as to incorporate that the biomechanical information also comprises at least one of ligament movement information, muscle movement information, and other soft tissue information for the joint as collected by the sleeve as taught by Otto so as to take into account muscle forces acting on the bones and provide more stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0087]).
Regarding claim 24, Berend in view of Otto teaches the system of claim 1, however Berend fails to explicitly disclose that the one or more forces related to the joint comprise one or more of a joint contact force, a shear force, a muscle strain, a ligament tension, a tendon strain, and a patellar tracking force. Otto discloses that the musculoskeletal simulation simulates one or more forces related to the joint that comprise one or more of a joint contact force, a shear force, a muscle strain, a ligament tension, a tendon strain, and a patellar tracking force (The computer simulation models may take into consideration stresses in the medial and lateral collateral ligaments (MCL, PCL), anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), quadriceps muscle, patellar tendon, medial and lateral retinaculae, and other soft tissues during iterative simulation, and may, without limitation, suggest any one or more of: ligament release locations and amounts (e.g., depth of incision), prosthetic component orientations, and bone cut configurations that will provide the most stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0059]); the patient-characterized model simulation may include forces and moments applied to femoral link (410), tibial link (504), patella (600), and quadriceps muscle (606) which are representative of a typical kneeling pattern common during gardening (Otto, Paragraph [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berend in view of Otto so as to incorporate that the one or more forces related to the joint comprise one or more of a joint contact force, a shear force, a muscle strain, a ligament tension, a tendon strain, and a patellar tracking force as taught by Otto so as to take into account muscle forces acting on the bones and provide more stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0087]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Otto as applied to claim 1 above, and further in view of Komistek (US-20130211259-A1, previously presented).
Regarding claim 2, Berend in view of Otto teaches the system of claim 1, but Berend fails to explicitly disclose that the sleeve comprises one or more sensors configured to determine a position of the sleeve. Komistek discloses a system for tracking the movement of a joint, wherein Komistek further discloses a sleeve that comprises one or more sensors configured to determine a position of the sleeve (In block 16, the movement of the joint is tracked. This tracking may be via signals received from one or more Inertial Measurement Units (IMUs) attached to the patient, or some other suitable form of tracking, such as with an optical or electromagnetic tracking system (Komistek, Paragraph [0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berend in view of Otto so as to incorporate that the sleeve comprises one or more sensors configured to determine a position of the sleeve as taught by Komistek as this amounts to mere simple substitution of one sensor system for determining the position of the sleeve for another sensor system, with the similar expected result of determining the position of the sleeve (MPEP 2143(I)(B)).

Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Otto as applied to claims 4, 10, and 16 respectively, above, and further in view of Mahfouz (WO-2016007936-A2, previously presented).
Regarding claim 5, 11, and 17, Berend in view of Otto teaches the system of claim 4, the device of claim 10, and the method of claim 16 respectively, wherein Berend discloses fitting the statistical shape model to the measured dimensions of the bones of the patient (one or more of a plurality of modeled bones from a bone database can be fit to the measured dimensions of the bones of patient 16 taken at step 424 (Berend, Paragraph [0059])), but Berend fails to explicitly disclose that the surgical system is further configured to apply a shape morphing algorithm to the statistical shape model to generate an accurate virtual anatomical representation for the patient. Mahfouz discloses a system for a surgical navigation module for modeling an anatomical representation for a patient, wherein Mahfouz further discloses applying a shape morphing algorithm to a statistical shape model to generate an accurate virtual anatomical representation for the patient (the full bone reconstruction module, processes the input anatomy data with data received from the statistical atlas module to generate a virtual, 3D model of the bone(s) in question. This 3D model is a full, normal reconstruction of the bone(s) in question (Mahfouz, Paragraph [0239]); A relaxation step is performed to morph the optimized bone to best match the 3D patchwork clavicle model. Consistent with the exemplary case, the missing anatomy from the 3D patchwork clavicle model that is output from the convergence step is applied to the morphed 3D clavicle model, thereby creating a patient-specific 3D model of the patient’s reconstructed clavicle. More specifically, surface points on the 3D patchwork clavicle model are relaxed (i.e., morphed) directly onto the patient- specific 3D clavicle model to best match the reconstructed shape to the patient- specific shape. The output of this step is a fully reconstructed, patient-specific 3D clavicle model representing what should be the normal/complete anatomy of the patient’s clavicle (Paragraph [0433])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, device, and method of Berend in view of Otto so as to incorporate that the surgical system is further configured to apply a shape morphing algorithm to the statistical shape model to generate an accurate virtual anatomical representation for the patient as taught by Mahfouz so as to create a patient-specific 3D model to represent the normal/complete anatomy of the patient (Mahfouz, Paragraph [0433]).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend in view of Otto as applied to claims 1, 9, and 15 respectively, above, and further in view of Hodorek (US-20070066917-A1, previously presented).
Regarding claims 21, 22, and 23, Berend in view of Otto teaches the system of claim 1, the device of claim 9, and the method of claim 15, wherein Berend discloses guiding surgical instruments based upon at least one of the position and the orientation of the implant component (Guiding of surgical instruments 22A and 22B can be conducted by surgeon 12 by looking at video monitors 28 and 44 to direct the instrument in a desired fashion. In particular, surgical instruments 22A and 22B can be used to implant a prosthetic implant in a particular location and orientation relative to the anatomy of patient 16 (Berend, Paragraph [0026]); The two dimensional x-ray images can subsequently be used by the surgeon to template hypothetical implant types, sizes and location on the anatomy of the patient. The templating can further include determining locations for incisions, cuts, resections and the like on the anatomy of patient 16 (Paragraph [0054]))), but Berend fails to explicitly disclose that the surgical system is further configured to generate one or more commands for a robotic arm of the surgical system based upon at least one of the position and the orientation of the implant component. Hodorek discloses a method and apparatus for determining prosthetic implant selection and placement to achieve acceptable alignment and spacing of anatomical structures, wherein Hodorek further discloses generating one or more commands for a robotic arm of a surgical system based upon at least one of the position and the orientation of the implant component (the simulation is complete and actual implant surgery may be performed accordingly to the simulated plan/selection of femoral implant component 72, distal femoral cut plane 74, tibial implant component 76, and proximal tibial cut plane 78 performed prior to any bone cutting or implantation (Hodorek, Paragraph [0041]); as shown in FIG. 7, robotic arm 84 may be used to position cut guide 86 in order to cut actual proximal tibial cut plane 78 and other cut planes using cutting instrument 88. Computer 23 may be preprogrammed with the geometry of cut guide 86 and robotic arm 84 in order to accurately position blade slot 90 and properly locate proximal tibial cut plane 78 (Paragraph [0043], Figure 7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, device, and method of Berend in view of Otto so as to incorporate that the surgical system is further configured to generate one or more commands for a robotic arm of the surgical system based upon at least one of the position and the orientation of the implant component as taught by Hodorek so as to allow for computer-assistance to provide guidance during surgery (computer-assisted surgical system 20 may be utilized to provide guidance in cutting the earlier-determined cut planes (Hodorek, Paragraph [0043])).

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous office action (Applicant’s Remarks, Pages 9-12), Applicant’s arguments with respect to claim(s) 1, 9, and 15, and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Berend is modified in view of Otto so as to incorporate the amended limitation of generate a musculoskeletal simulation for the joint based upon the biomechanical information and the clinical measurement information, wherein the musculoskeletal simulation simulates one or more forces related to the joint (The computer simulation models may take into consideration stresses in the medial and lateral collateral ligaments (MCL, PCL), anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), quadriceps muscle, patellar tendon, medial and lateral retinaculae, and other soft tissues during iterative simulation, and may, without limitation, suggest any one or more of: ligament release locations and amounts (e.g., depth of incision), prosthetic component orientations, and bone cut configurations that will provide the most stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0059]); Computational models described herein are preferably driven by kinematics from motion capture, and then subsequently driven by forward dynamics from virtual muscles in a similar manner as the LifeMOD.TM. body-simulating models described above (Otto, Paragraph [0087])) so as to allow the system and method of Berend to take into account muscle forces acting on the bones and provide more stability and lowest forces at the implant-bone interfaces (Otto, Paragraph [0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791